Broyles, C. J.
1. There is no merit in the ground of the motion for a new trial which complains merely that the trial judge, after promptly excluding certain evidence objected to by the accused, failed to specifically instruct the jury not to consider the excluded evidence. There was no request for the instruction; and, moreover, the judge, in excluding the evidence, said: “Objection sustained, on the ground that it is a conclusion on the part of the witness. The statement so far made by the witness, gentlemen, is excluded from your consideration” (italics ours). The cases cited by counsel for the accused are easily differentiated by their facts from this case.
2. The two remaining special grounds of the motion for a new trial are not complete and understandable within themselves, and, therefore, under repeated rulings of the Supreme Court and of this court, are too defective'to be considered.
3. The general grounds of the motion for a new trial are expressly abandoned in the brief of counsel for the plaintiff in error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

W. I. Geer, for plaintiff in error.
B. C. Gardner, solicitor-general, contra.